
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Bordallo, and Mr. Polis)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the Republic of
		  India to gain a permanent seat on the United Nations Security
		  Council.
	
	
		Whereas the current makeup of the permanent United Nations
			 Security Council, the United States, United Kingdom, France, Russia, and China,
			 reflects the global power structure in the immediate postwar world;
		Whereas the challenges of the 21st century require that
			 United Nations Security Council membership be reformed to include rising
			 economic, political, diplomatic, and military powers representative of all
			 regions of the world;
		Whereas, on October 12, 2010, the Republic of India was
			 elected by an overwhelming majority of the United Nations General Assembly as
			 the Asian regional representative to the Security Council, which is seen as a
			 key step towards achieving a permanent seat;
		Whereas India is an increasingly influential global power,
			 the most populous democracy on earth, and an indispensable partner to the
			 United States;
		Whereas with a population of almost 1,200,000,000, India
			 represents about one-sixth of the world’s people;
		Whereas India is one of the fastest growing major
			 economies in the world, the dominant economic power in South Asia, has the
			 world’s second largest labor force, and is an increasingly significant hub for
			 high-tech industry, telecommunications, and automobile manufacturing;
		Whereas India has the third largest standing army in the
			 world and ranks 10th in overall military expenditures;
		Whereas India has a strategic role in addressing major
			 global security issues, and has provided tens of thousands of troops for dozens
			 of United Nations peacekeeping missions around the world;
		Whereas India is a strong participant in numerous
			 multilateral international and regional organizations, from the World Trade
			 Organization to the G20 to the South Asian Association for Regional Cooperation
			 and the East Asia Summit;
		Whereas India is an essential partner of the United States
			 and supports many of the Nation’s goals and policies, from counterterrorism to
			 export trade to domestic economic recovery efforts; and
		Whereas President Barack Obama, to a joint session of the
			 Indian Parliament on November 8, 2010, said, The United States not only
			 welcomes India as a rising global power, we fervently support it … :
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses appreciation for the Republic of
			 India as a strong, democratic ally, key economic partner, and a rising global
			 power;
			(2)supports India’s inclusion as a permanent
			 member of the United Nations Security Council; and
			(3)encourages President Barack Obama to work
			 with friends and allies of the United States in the United Nations to effect
			 India’s inclusion on the Security Council.
			
